Citation Nr: 0619436	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-31 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUES

1.  Entitlement to a compensable rating for sleep apnea, 
postoperative.

2.  Entitlement to a compensable rating for residuals of a 
fracture of the right fifth toe.

3.  Entitlement to an increased rating for residuals of a 
right tibia fracture, postoperative, currently evaluated as 
20 percent disabling.  




ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO granted 
entitlement to service connection for residuals of a right 
toe fracture, residuals of a right tibia fracture, and sleep 
apnea.  Each disability was evaluated as noncompensable.  

The issue of entitlement to an increased rating for residuals 
of a right tibial fracture is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Sleep apnea is manifested by intermittent insomnia and 
difficulty breathing.

3.  A right toe fracture is not manifested by any disabling 
residuals.



CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for sleep apnea, 
postoperative, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic Code 6847 
(2005).

2.  Criteria for a compensable rating for residuals of a 
fracture of the right fifth toe have not been met.  38 
U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in November 2002, VA notified the veteran 
of the information and evidence needed to demonstrate 
entitlement to service connection for his claims.  In a 
letter dated in October 2004, VA notified the veteran of the 
information and evidence needed to demonstrate entitlement to 
an increased rating for his claims.  Both letters identified 
what part of that evidence the veteran was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information related to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  Neither letter 
notified the veteran of the information and evidence needed 
to demonstrate the effective date of an award; however, the 
Board finds that the deficiency is not prejudicial in this 
case because the RO assigned the earliest applicable 
effective dates for the veteran's claims.  Additionally, a 
higher initial ratings for those disabilities is denied in 
this decision, and VA will not assign an effective date for 
any increase.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in November 2002, prior to the December 
2003 AOJ decision on appeal.  Although VA did not provide the 
veteran notice of the evidence needed to establish 
entitlement to an increased rating prior to the December 2003 
decision, the RO provided notice in October 2004 and 
reconsidered the claims in August 2005.  In Pelegrini, the 
Court stated that its decision did not void or nullify AOJ 
actions or decisions in which VCAA notice was not provided 
prior to the AOJ decision, but merely required that 
appellants receive VCAA-content-complying notice.  In this 
case, the Board finds that the veteran was not prejudiced by 
the post-AOJ decision notice because he was given sufficient 
time to submit and/or identify any and all evidence necessary 
to substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
The veteran requested a hearing before the Board in his 
August 2004 substantive appeal, but he withdrew that request 
in February 2006.  In his August 2004 substantive appeal, the 
veteran stated that he had participated in an August 2004 
polysomnographic study and had scheduled an ultrasound and 
evaluation of his tarsal and metatarsal bones.  He asserted 
that he would provide that medical evidence during his 
hearing.  In the October 2004 VCAA letter, the RO requested 
copies of those medical records, but the veteran did not 
respond.  Thus, all known and available records relevant to 
the issues on appeal were obtained and are associated with 
the veteran's claims file.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  To evaluate the level of disability, VA must 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).   Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will also analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Sleep Apnea

In January 2000, the veteran complained of sleep problems, 
including snoring, occasional choking, poor sleep quality, 
insomnia, and significant daytime fatigue.  In February 2000, 
the veteran participated in a sleep lab and was diagnosed as 
having obstructive sleep hypopnea.  In May 2000, physicians 
performed several procedures to address sleep apnea and a 
deviated nasal septum, including an 
uvulopalatopharyngoplasty, a bilateral tonsillectomy, a nasal 
septoplasty, and bilateral inferior turbinectomies.  

During a December 2003 VA examination, the veteran denied any 
residual complications of the May 2000 surgery.  He stated 
that he experienced some improvement of sleep apnea 
subsequent to the procedures but continued to experience 
occasional problems with insomnia and breathing through his 
nose.  He denied receiving any ongoing treatment for the 
condition.  On examination, the veteran's nasal passages and 
pharynx were clear without gross deformity, inflammation, or 
drainage.  There was some evidence of minimal narrowing of 
the nasal passages and fullness of the turbinates on the left 
side of the nasal passage.  The examiner diagnosed improved 
sleep apnea.  

Obstructive sleep apnea syndrome is evaluated under 
Diagnostic Code 6847.  See 38 C.F.R. § 4.97.  Under that 
diagnostic code, a noncompensable rating is assigned for an 
asymptomatic but documented sleep disorder breathing.  A 30 
percent rating is assigned if there is evidence of persistent 
day-time hypersomnolence, a 50 percent rating is assigned if 
the veteran requires use of a breathing assistance device, 
and a 100 percent rating is assigned if there is evidence of 
chronic respiratory failure or a required tracheostomy.  
Evidence indicates that the veteran's condition improved 
subsequent to the 2000 surgery and is currently manifested by 
intermittent insomnia and difficulty breathing.  These 
minimal impairments warrant a noncompensable rating for an 
asymptomatic condition.  A higher rating is not warranted 
because there is no evidence that the veteran experiences 
hypersomnolence as a result of sleep apnea.  

Right Toe Fracture

During a December 2003 VA examination, the veteran alleged 
that he fractured his right fifth toe during service.  He 
stated that the fracture healed without complications, and he 
denied any ongoing complaints or treatment related to the 
injury.  The examiner noted a slight firm thickening about 
the base of the right small toe.  An examination of the 
veteran's foot was otherwise normal and x-rays revealed no 
significant abnormalities.  The examiner diagnosed a healed 
fracture of the fifth toe.

Foot injuries are evaluated under Diagnostic Code 5284.  See 
38 C.F.R. § 4.71a.  Under that diagnostic code, a 10 percent 
rating is assigned for a moderate foot injury, a 20 percent 
rating is assigned for a moderately severe injury, and a 30 
percent rating is assigned for a severe injury.  There is no 
evidence that the veteran experiences a moderate injury 
residual from the in-service fracture.  The veteran denies 
any complaints or limitations related to the previous injury, 
he has not received any treatment for foot complaints since 
the initial fracture, and there is no medical evidence of 
significant abnormalities residual from that injury.  
Consequently, a compensable rating is not warranted under 
Diagnostic Code 5284.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

The veteran has not identified any specific factors related 
to sleep apnea or a broken toe that are exceptional or 
unusual in light of VA's schedule of ratings.  The veteran 
has not been hospitalized for either condition subsequent to 
the veteran's May 2000 surgery.  Moreover, evidence of record 
does not demonstrate any exceptional limitation attributable 
to those disabilities beyond those contemplated in the 
schedule of ratings.  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
veteran's clinically established impairments, and extra-
schedular ratings for sleep apnea and residuals of a right 
toe fracture are denied.


ORDER

A compensable rating for sleep apnea, postoperative, is 
denied.

A compensable rating for residuals of a right fifth toe 
fracture is denied.




REMAND

In July 2001, the veteran fractured his tibia during a 
rollover motor vehicle accident.  The veteran sustained 
another tibia injury in December 2001, and physicians 
performed an open reduction internal fixation in January 
2002.  

During a December 2002 VA examination, the veteran complained 
of right ankle pain with ambulation, climbing, and running, 
but he denied experiencing any significant limitation of day-
to-day activities as a result of ankle discomfort.  
The veteran had full range of motion, walked with a normal 
gait, and had had good strength, speed of motion, 
coordination, and endurance.  There was no evidence of 
inflammation.  In October 2003, Peter Simonian, M.D. removed 
an intramedullary rod and four locking screws placed during 
the veteran's January 2002 surgery because the veteran 
complained of right ankle pain.  Based on this medical 
evidence, the RO increased the rating for residuals of a 
tibia fracture in a December 2004 rating decision.  The RO 
increased the rating to 10 percent effective September 24, 
2002, the date of the veteran's discharge from service.

On May 19, 2004, the veteran averred that severe pain and 
swelling of his right ankle restricted all activity and 
limited his performance of workplace responsibilities.  Dr. 
Simonian noted that right ankle range of motion was slightly 
limited, and there was evidence of mild to moderate swelling.  
During a November 2004 VA examination, the veteran's right 
leg was one-half inch shorter than his left, and the veteran 
wore lifted shoes to address that abnormality.  Range of 
motion was 10 degrees dorsiflexion and 40 degrees plantar 
flexion.  In an addendum to that examination, the examiner 
suggested that pain, weakness, fatigability, and 
incoordination from repeated use could result in a 25 percent 
diminishment of excursion, strength, speed, coordination, and 
endurance.  The examiner additionally opined that pain 
associated with repeated use could limit motion to 5 degrees 
dorsiflexion and 35 degrees plantar flexion.  Based on 
limitations exhibited during those examinations, the RO 
increased the rating for residuals of a right tibia fracture 
in a December 2004 rating decision.  The RO increased the 
rating to 20 percent effective May 19, 2004.

Medical evidence of record indicates that the veteran has 
experienced a worsening of his disability since the date of 
his original claim.  Consequently, the veteran may be 
entitled to staged ratings reflective of that increased 
disability.  Yet the veteran has not received notice of the 
evidence needed to demonstrate the effective date of any 
applicable increase.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
information and evidence needed to 
establish the effective date of an award, 
and afford him an opportunity to submit 
additional evidence.  

2.  Review the case on the basis of any 
additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


